THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO §15-48-10, CODE OF LAWS OF SOUTH CAROLINA (1976) AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS by and among SANTOLUBES MANUFACTURING LLC AND SANTOLUBES SPARTANBURG HOLDINGS LLC as the Buying Parties, AND BLACKMAN UHLER SPECIALTIES, LLC, AND SYNALLOY CORPORATION, as the Selling Parties Dated October 2, 2009 TABLE OF CONTENTS 1. Purchase and Sale Purchased Business. 1 Purchased Assets 1 Synalloy Quit Claim Conveyance 3 Excluded Assets 3 Assumed Liabilities 3 Excluded Liabilities 4 Closing Date 4 Purchase Price. 4 Allocation of Purchase Price 6 Other Calculations 6 2. Purchase and Sale of Real Property. 6 Purchase and Sale 6 Real Property Purchase Price. 6 Conveyance 6 Title Insurance 7 Review Right, Inspection and Survey 7 Closing 7 Taxes; Closing Costs and Prorations. 7 Allocation of Real Property Purchase Price 7 3. Representations and Warranties of the Selling Parties. 8 Organization and Authority 8 Authorization; Binding Obligation 8 No Violations 8 Real Property. 8 Intellectual Property. 9 Environmental Matters 10 Product Liability Claims; Warranties. 11 Taxes 12 Financial Statements. 12 Absence of Changes 12 i Title to Assets; Purchased Assets Complete 13 Permits, Licenses 13 This section is intentionally left blank. 13 Compliance with Laws and Litigation 14 Labor Relations; Employees 14 Employees Benefit Plans 14 Agreements 15 Books and Records 15 Approvals and Filings 15 Operating Condition 15 Purchased Business 15 Transactions with Affiliated Parties 15 Inventory 16 Accounts Receivable 16 Accounts Payable 16 Indebtedness 16 Undisclosed Liabilities 16 Liabilities; Solvency. 16 Customer List 17 Supplier List 17 Brokers 17 Full Disclosure 17 4. Representations and Warranties of the Buying Parties 18 Organization and Authority 18 Authorization; Binding Obligation 18 No Violations 18 Brokers 18 5. Certain Covenants. 18 General 18 Information 19 Employees. 19 Completion of Identified Environmental Projects 19 Reimbursement for Augusta Pump and Treat Obligations 20 ii Santolubes's Post-Closing Payment and Contract Duties 21 Santolubes's Utility Duties 21 Adjustments for Taxes 21 Name Change 21 Further Assurances 21 6. Closing. 22 Closing Deliveries of the Selling Parties 22 Closing Deliveries of Santolubes 23 7. Conditions Precedent to Santolubes’s Obligations 24 Representations and Warranties of both the Selling Parties True at the Closing 24 Performance by the Selling Parties 24 Litigation 24 Delivery of Materials 24 8. Conditions Precedent to Obligations of the Selling Parties 24 Representations and Warranties of the Buying Parties True at the Closing 24 Performance by Santolubes 24 Delivery of Materials 24 Purchase Prices 24 9. Survival of Representations, Warranties and Covenants; Indemnification. 24 Survival 24 Indemnification by the Selling Parties 25 iii Indemnification by Santolubes 25 Timing of Delivery of Notice of Claim 26 Limitation of Liability 26 Right of Subrogation 26 No Duplication 27 Exclusive Remedy 27 Notice of Claim 27 Direct Claims 27 Third Party Claims. 27 Effect of Investigation 28 Workers' Compensation Claims 28 Miscellaneous Provisions. 28 Bulk Sales Laws, Sales, Use and Transfer Tax 28 Restrictive Covenants. 29 Notices 30 Expenses 31 Entire Agreement, Modification 31 Assignment; Binding Effect 31 Additional Assurances 31 Consents, Approvals and Discretion 32 Governing Law 32 Arbitration 32 Waiver 33 Rules of Interpretation. 33 Public Announcement 34 Severability 34 Amendment of Agreement 34 Execution in Counterparts 34 No Third Party Beneficiary 34 iv LIST OF SCHEDULES AND EXHIBITS SCHEDULES Schedule AProducts Schedule 1.1(e)Assigned Contracts Schedule 1.1(h)Permits Schedule 1.8Allocation of Purchase Price for the Purchased Assets Schedule 2.1Description of Spartanburg Site Schedule 2.8Allocation of Purchase Price for the Real Property Schedule 3.4(a)Real Property Schedule 3.6Environmental Matters Schedule 3.7(b)Product Liability Claims Schedule 3.9Financial Statements Schedule 3.10Absence of Changes Schedule 3.11Permitted Liens Schedule 3.12Permits, Licenses Schedule 3.15Purchased Business Employees Schedule 5.4Identified Retained Environmental Projects Schedule 5.5Identified Transferred Environmental Projects Schedule 7.3Litigation EXHIBITS Annex ADefinitions Exhibit AReal Property Lease Exhibit BOutsourcing Agreement Exhibit
